DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OZ et al. (US Pub 2016/0098871).
As of claim 1, 19 and 20, OZ discloses a method for providing access to a location secured by an electronically activated locking mechanism, the method comprising the steps of: 

detecting a geographical position of the mobile device; determining that the detected geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism (via detecting the geographical position of the universal key fob simulator 150 and determining that the universal key fob simulator 150 is at a predetermined distance from the target vehicle (location secured by a lock; see paragraph [0004] and [0028]); and
 transmitting a local transmission signal including the code, key or cipher from the mobile device directly to the electronically activated locking mechanism causing the electronically activated locking mechanism to unlock (via universal key fob simulator directly transmitting the rolling security key to the target vehicle; see paragraph [0004]).  
As of claim 2, OZ discloses that the geographical position of the mobile device is determined by: GPS; base station triangulation, RFID, Bluetooth Low Energy proximity detection, or Wi-Fi (via determining location by GPS; see paragraph [0021]).
As of claim 4, OZ discloses that determining that the geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism further comprises determining that the geographical position is within a predetermined distance from the secured location (via determining that the universal key fob simulator is in a close proximity of the target vehicle by a predetermined distance; see paragraph [0021]).

As of claim 6, OZ discloses that the step of receiving a command from a user to unlock the locking mechanism and transmitting a signal causing the electronically activated locking mechanism to unlock when it is determined that the geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism (via activating buttons on the universal key fob simulator to transmit a actuation command; see paragraph [0004]).  
As of claim 9, OZ discloses the step of sending a notification indicating that the mobile device is proximate to the location secured by the electronically activated locking mechanism (via notifying a recipient on a mobile device 254; see fig. 3B; also see paragraphs [0055], [0078] and [0111]).  
As of claim 10, OZ discloses that the notification is received by a further mobile device (via notifying a recipient on a mobile device 254; see fig. 3B; also see paragraphs [0055], [0078] and [0111]).
As of claim 11, OZ discloses the step of transmitting a further signal causing the electronically activated locking mechanism to lock (via transmitting a signal to lock the vehicle; see paragraph [0110]).  

As of claim 13, OZ discloses determining that the mobile device is no longer proximate to the location secured by the electronically activated locking mechanism further 3Application No. 17/218,817Docket No.: 007676.00055\US Preliminary Amendmentcomprises determining that the geographical position of the mobile device is greater than a further predetermined distance from the secured location (via determining that the universal key fob simulator is at a third threshold distance from the target vehicle; see paragraph [0097]).    
As of claim 14, OZ discloses causing a notification to be sent indicating that the electronically activated locking mechanism has been locked (via transmitting confirmation of the package delivery and the securing (locking) of the target vehicle; see paragraph [0073]).
As of claim 16, OZ discloses the step of: before transmitting the signal causing the electronically activated locking mechanism to unlock issuing a request for access to the electronically activated locking mechanism (via issuing a request to receive the rolling security key; see paragraph [0021]).  
As of claim 17, OZ discloses the access is granted for a limited period of time (via granting access within a specified time window; see paragraph [0021]).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of Kalous et al. (US Pub 2016/0116510).
As of claim 3, OZ discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose 3. (New) The method of claim 1, wherein the signal is transmitted from the mobile device by: Bluetooth, Bluetooth Low Energy, Wi-Fi, GSM, LTE, UMTS, or cellular communications.  
Kalous discloses that a mobile device and lock communicates via a Bluetooth, Wi-Fi, ZigBee or NFC connection (see paragraph [0045]).

As of claim 15, Kalous discloses that the signal causing the electronically activated locking mechanism to unlock is protected by encryption (via transmitting encrypted signals; see paragraph [0045]). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of McCalib (10,474,980).
As of claim 7, OZ discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the step of initiating a recording from a camera of the mobile device in response to determining that the detected geographical position of the mobile device is proximate to the location secured by the electronically activated locking mechanism.
McCalib discloses a system for providing access to delivery locations (see abstract). McCalib further discloses initiating a recording from a camera 126 of the delivery driver in response to determining that the geographical position of the deriver is proximate to the delivery location (see col. 5, lines 20-28 and col. 5, lines 56-65).
From the teaching of McCalib it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Robinson to include the function of recording from a driver device as taught by McCalib in order to confirm the delivery of the packages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683